Citation Nr: 0117906	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a deviated nasal 
septum, residual of a nose fracture.

2.  Entitlement to service connection for a chin laceration 
scar.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision which granted service 
connection and a noncompensable rating for a deviated nasal 
septum, residual of a nose fracture; the veteran appeals for 
a higher rating.  The veteran also appeals the RO's April 
1999 decision which denied service connection for a chin 
laceration scar.


FINDINGS OF FACT

1.  The veteran's deviated nasal septum, residual of a nose 
fracture, does not produce obstruction of the nasal passages; 
the nasal septum is in midline.

2.  The veteran had a small chin laceration in service, but 
there is now no residual chin scar from that laceration.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a deviated 
nasal septum, residual of a nose fracture, are not met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6502 (2000). 

2.  A claimed chin scar from a laceration was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from March 1977 
to March 1980.  Service medical records show treatment for a 
fractured nose in June 1977; the fracture was reduced, and a 
splint was applied for a period of time.  In late August 
1977, he was treated for a small laceration of the chin; a 
sterile strip dressing was applied, and he was returned to 
duty.  A September 1978 periodic examination, and a January 
1980 separation examination, both showed the head and face, 
nose and sinuses, and skin were normal on clinical 
evaluation.  However, at the separation examination the 
veteran gave a history of earlier treatment at an Army 
hospital for a nose fracture which was sustained in a fight.

In October 1980, the veteran claimed service connection for a 
left leg condition.  He did not claim service connection for 
residuals of a nose fracture or chin laceration.

At a March 1981 VA examination, the veteran gave a history of 
his nasal bone being fractured in service, and he complained 
of nasal obstruction.  Examination showed a mild septal nasal 
deviation with moderate hypertrophy of the right nasal 
turbinates and moderate obstruction of the nasal passageway.  
Diagnoses included residuals of a nasal fracture.  At this 
examination, the head and face, and the skin, were found to 
be normal.

In April 1981, the RO deferred a rating on the question of 
service connection for a nasal bone fracture, pending the 
veteran's submission of VA Form 21-4176 (report of accidental 
injury) which was needed to ascertain if the injury was in 
the line of duty and not due to the veteran's own willful 
misconduct.  In May 1981, the RO sent this form to the 
veteran for his completion, but he did not return it.

In February 1998, the veteran claimed service connection for 
a broken nose with a deviated nasal septum, and for a chin 
laceration scar.  He reported his nose was broken in service 
when he was beaten by other soldiers, and his nose was then 
treated in service.

In May 1998, the RO again sent the veteran VA Form 21-4176 
(report of accidental injury) for completion.  He returned 
the completed form in July 1998, explaining that he was 
assaulted and hospitalized in service in June 1977.  He also 
submitted a copy of a June 1977 sick slip from service, 
noting he was given a temporary limited duty profile due to 
multiple facial injuries with a left cheek bone fracture.

In April 1999, the RO granted service connection and a 
noncompensable rating for a deviated nasal septum, residual 
of a nose fracture.  The RO denied service connection for a 
chin laceration scar; with regard to this issue, the RO has 
informed the veteran that he should submit evidence showing 
the condition exists and that it may be related to his 
service.

In August 1999, the veteran was given a VA examination of his 
deviated nasal septum.  The examiner noted that the veteran 
claimed to have some breathing difficulty, and had treated 
his condition only through medication.  There was no purulent 
discharge from the veteran's nose, and the veteran had no 
nasal obstruction.  The veteran's nasal septum was in the 
midline.  A sinus X-ray showed minimal maxillary sinusitis, 
and the examiner diagnosed the veteran with allergic 
rhinosinusitis.

The veteran filed his substantive appeal in March 2000, 
asserting that his conditions had worsened and were the 
result of his military service.  He also requested a hearing 
before the RO.  In May 2000, the RO informed the veteran that 
his hearing was scheduled for August 2000, and he was told to 
bring any additional evidence to the hearing which would be 
relevant to his claims.  In August 2000, the veteran canceled 
his hearing request, and requested 60 days to submit new 
evidence to support his claims.  He did not thereafter submit 
any evidence.






Analysis

The veteran claims a compensable rating for his service-
connected deviated nasal septum (residual of a nose 
fracture), and he claims service connection for a chin 
laceration scar.  The file shows the RO has notified the 
veteran of the evidence necessary to substantiate his claims, 
and the relevant evidence has been satisfactorily developed.  
The VA's notice and duty to assist obligations have been met 
with respect to the claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

1.  Compensable rating for deviated nasal septum

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's deviated nasal septum under 
Diagnostic Code 6502, which provides for a compensable rating 
(10 percent) only where there is traumatic deviation of the 
nasal septum with a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  When such 
requirements for a compensable rating are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

The August 1999 VA examination is a compensation examination 
for the nose, sinus, larynx, and pharynx, and the answers in 
the examination report in the record correspond to the 
questions used in the standard compensation examination 
questionnaire for the nose, sinus, larynx, and pharynx.  In 
response to the question asking the examiner to indicate the 
percent of nasal obstruction in each nostril, the examiner's 
response was "no," indicating no nasal obstruction.  The 
examiner specifically noted that the nasal septum was in 
midline.  As there is no evidence of nasal obstruction from a 
deviated nasal septum, let alone to the degree required for a 
compensable rating under Code 6502, a noncompensable rating 
is proper.  

The Board notes this is an initial rating case, on the 
granting of service connection, and thus the Board must 
consider whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet.App. 119 
(1999).  Upon review of the record, the Board finds "staged 
ratings" to be inapplicable here, as there is no evidence 
that the veteran's condition has been compensable during any 
period since the effective date of service connection.

The preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected 
deviated nasal septum, residual of a nasal fracture.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Service connection for chin laceration scar

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Even 
if there is a disease or injury in service, service 
connection is only permitted if there is currently a related 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran was treated for a small chin laceration during 
service in August 1977; a sterile strip dressing was applied 
and he was returned to duty.  Subsequent service records, 
including a September 1978 periodic examination and a January 
1980 separation examination, indicate no scar or other 
residuals of a chin laceration.  None of the post-service 
medical records refer to a chin scar, and the veteran has not 
submitted medical evidence of such even though he was given 
an opportunity to do so.

The weight of the evidence shows that although the veteran 
had a chin laceration in service, he now has no residual scar 
from that injury.  Without the presence of current 
disability, service connection may not be granted.  The 
preponderance of the evidence is against the claim for 
service connection for a chin laceration scar.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable rating for a deviated nasal septum, residual of 
a nose fracture, is denied.

Service connection for a chin laceration scar is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 


